DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
	The Amendment received November 15, 2021 has been entered. Claims 1-7, 13, and 8-9 are canceled. Claims 10-11 and 12 have been amended. Claims 21-32 are newly entered. Support for the Amendment is provided by the Applicant’s original disclosure, including ¶[0050]-[0066].
	Response to Arguments
	The Applicant’s arguments and remarks received November 15, 2021 have been fully considered. 
35 USC § 112
	With respect to the 35 U.S.C. § 112(b) rejection of Claims 3, 8-11, and 18-20, the Applicant contends that (1) the rejection of Claims 3 and 8-9 under 112(b) is moot in view of the cancelation of these claims; (2) the rejection of Claims 10 and 11 is overcome by the Amendment; and (3) the rejection of Claims 18 and 20 as indefinite for reciting the term “about” should be withdrawn.
	With respect to the claimed term “about,” the Applicant contends that the disclosure at ¶ [0039] provides sufficient description regarding the scope of the term “about” such that one of ordinary skill in the art would be apprised of the scope of the claimed invention. This argument is persuasive in view of the Specification and the Applicant’s arguments and remarks.

35 USC § 102
	With respect to the 35 U.S.C. § 102 rejection of Claims 10, 18, and 20 over US2021/0111435 to Higashi et al., the Amendment is persuasive in overcoming the rejection and the rejection is accordingly withdrawn.
35 USC § 103
	With respect to the 35 U.S.C. § 103 rejection of Claims 3, 8, 11, and 19 as unpatentable over US2021/0111435 to Higashi in view of US2008/0220330 to Hosaka et al., the Applicant contends that Higashi does not disclose all of the claimed features as amended, and that Hosaka does not remedy the deficiencies of Higashi. 
	Regarding Higashi, the Applicant contends that Higashi does not teach the claimed first, second, and third ionically conductive polymers, and further does not teach solid-state battery where the positive electrode includes both positive electroactive particles and solid-state electrolyte particles distributed in a polymeric matrix comprising such as ionically conductive polymer. To support this argument, the Applicant notes that Higashi Fig. 5 does not comprise solid state electrolyte particles distributed in the polymeric matrix along with the electroactive particles.  Remarks at 16.
	Regarding Hosaka, the Applicant contends that Hosaka does not teach or suggest a positive electrode having a polymeric matrix as claimed with both electroactive particles and solid-state electrolyte particles, or a negative electrode 
	While the Applicant’s arguments are noted, it is respectfully submitted that they are not persuasive for the following reasons. First, in response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). Second, the Applicant’s argument regarding Higashi and citation to Higashi Fig. 5 appear to overlook Higashi Fig. 3 and ¶ [0016]-[0017]. Figure 3 of Higashi illustrates an embodiment comprising each of (1) inorganic solid-state electrolyte particles 17, (2) electroactive material particles 13, and (3) solid polymer electrolyte matrix 14, directly contradicting the argument that Higashi does not disclose an electrode comprising each of these components. Third, while Higashi does not disclose the specific type of polymer electrolyte claimed, Hosaka was relied upon by the rejection to teach these limitations and the Applicant’s arguments do not address the combination of the references applied by the rejection, or the motivation to modify Higashi in view of Hosaka as asserted by the rejection. 

    PNG
    media_image1.png
    196
    330
    media_image1.png
    Greyscale

Figure 3 of HIGASHI illustrating electrode 22 (positive and/or negative electrode) comprising active material particles 13, solid polymer electrolyte 14, and inorganic solid electrolyte particles 17

Election/Restrictions
Newly submitted claims 27-32 are directed to an invention that is independent or distinct from the invention originally claimed for the following reasons: the claimed configuration wherein the first and second solid state electrolyte particles are non-homogeneously distributed in the polymeric matrix of the respective electrodes renders claim 27 a distinct and independent product from that of claim 21. The previously examined claims did not comprise the claimed configuration of claim 27, nothing of record indicates the non-homogeneous distribution of solid-state electrolyte particles in the electrodes to be an obvious variant of the other pending claims or the previously examined claims, and claim 27 may comprise independent and distinct patentable subject matter including the non-homogeneous distribution of solid-state electrolyte particles in the anode and cathode.
Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits.  Accordingly, claims 27-32 are withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 1 recites in part “a negative current collector having a positive electrode” which appears to be a typographical error intended to recite “a negative current collector having a negative electrode.” Appropriate clarification of the claim language is respectfully required.
	For examination purposes, the noted claim language will be interpreted as “a negative current collector having a negative electrode.”
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 21-24, 26, 10, and 11 are rejected under 35 U.S.C. 103 as being unpatentable over US2021/0111435 to Higashi in view of US2008/0220330 to Hosaka et al.

Regarding Claim 21, US2021/0111435 to Higashi (“HIGASHI”) discloses a solid-state battery (abstract, Fig. 3, Fig. 5-9) comprising: a positive current collector (Fig. 3, current collector 11, Fig. 5 current collector 41) having a positive electrode (Fig. 3, electrode 3, ¶ [0011]-[0017]; see also Fig. 1 illustrating positive electrode and negative electrode) comprising a plurality of positive electroactive particles (Fig. 5, positive electrode active particles 43; Fig. 3 electrode active particles 13 which may be positive 
a negative current collector (Fig. 3 electrode which may also be a negative electrode, collector 11; Fig. 5 collector 51) having a negative electrode comprising a plurality of negative electroactive particles (Fig. 5, negative electrode active material particles 53; Fig. 3 electrode active particles which may be negative electrode active material particles 13) and a plurality of second solid electrolyte particles (Fig. 3, inorganic solid electrolyte particles 17)  the plurality of the negative electroactive particles and the second solid electrolyte particles being6Application No.: 16/514,193Docket No.: P048207-US-NP embedded within a polymeric matrix (Fig. 3, solid polymer electrolyte 14) comprising , wherein the negative electrode is nonporous (¶[0077], electrode voids are entirely filled by polymer electrolyte) which anticipates the claimed electrode porosity range of less than or equal to about 15 vol.%; and 
a separator layer disposed between and in contact with the positive electrode and the negative electrode (as illustrate by Fig. 5), the separator layer comprising a third ionically conductive polymer having a plurality of third solid electrolyte particles that are embedded within a polymeric matrix comprising the third ionically conductive polymer (Fig. 5, solid polymer electrolyte 34, inorganic solid electrolyte particles 36, ¶ [0089]).

However, before the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art to have utilized a content of positive electrode active material particles in the positive electrode of HIGASHI within the claimed range. The motivation for doing so would have been to simply identify and use a workable range of positive electrode active material particles, suitable to provide the desired positive electrode capacity for the solid-state electrode. 
It has been held that, generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). Here, the claimed subject matter is encompassed by the prior art and it is not inventive to claim the proportion of active material present in the positive electrode because one of ordinary skill in the art, using no more than routine experimentation and ordinary skill, would have found it obvious to identify and select a workable range of active material content to utilize the invention of HIGASHI.
HIGASHI is also silent with respect to the content of inorganic solid electrolyte in the positive electrode and thus is silent with respect to the claimed first solid electrolyte 
However, before the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art to have utilized a content of inorganic solid electrolyte in the positive electrode of HIGASHI within the claimed range. The motivation for doing so would have been to simply identify and use a workable range of inorganic solid electrolyte particle content for the positive electrode, suitable to provide the desired level of ion conductivity in the electrode consistent with the invention of HIGASHI.
It has been held that, generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). Here, the claimed subject matter is encompassed by the prior art and it is not inventive to claim the proportion of inorganic solid electrolyte present in the positive electrode because one of ordinary skill in the art, using no more than routine experimentation and ordinary skill, would have found it obvious to identify and select a workable range of inorganic solid electrolyte content to utilize the invention of HIGASHI.
HIGASHI is also silent with respect to the negative electrode active material particle content in the negative electrode and thus is silent with respect to the claimed 
However, before the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art to have utilized a content of negative electrode active material particles in the negative electrode of HIGASHI within the claimed range. The motivation for doing so would have been to simply identify and use a workable range of negative electrode active material particles, suitable to provide the desired negative electrode capacity for the solid-state electrode. 
It has been held that, generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). Here, the claimed subject matter is encompassed by the prior art and it is not inventive to claim the proportion of active material present in the negative electrode because one of ordinary skill in the art, using no more than routine experimentation and ordinary skill, would have found it obvious to identify and select a workable range of active material content to utilize the invention of HIGASHI.
HIGASHI is also silent with respect to the inorganic solid electrolyte content in the negative electrode and thus is silent with respect to the claimed first solid electrolyte particles of the negative electrode at greater than or equal to about 10 wt.% to less than or equal to about 40 wt.% of the negative electrode;

It has been held that, generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). Here, the claimed subject matter is encompassed by the prior art and it is not inventive to claim the proportion of inorganic solid electrolyte present in the negative electrode because one of ordinary skill in the art, using no more than routine experimentation and ordinary skill, would have found it obvious to identify and select a workable range of inorganic solid electrolyte content to utilize the invention of HIGASHI.
HIGASHI does not disclose that the solid polymer electrolyte has the claimed structure, wherein the claimed first ionically conductive polymer electrolyte of the positive electrode, and the second ionically conductive polymer of the negative electrode has the claimed structure, comprising a first ionically conductive polymer formed from a monomer represented by a structure defined 
    PNG
    media_image2.png
    63
    131
    media_image2.png
    Greyscale
 wherein Ri-R4 are individually selected from linear or branched alkyls (-CnH2n+1i, where 1 < n < 20), linear or branched alkenes (-CnH2n, where 1 < n < 20), linear or branched alkoxyls (-CnH2n+10, where 1 < n < 20), linear or branched ethers (-CnH2n+1OCmH2m, where 1 < n < 20 and where 1 < m < 10), substituted and unsubstituted phenyls (C6H5), mono-substituted phenyl (C6H5) having a linear or branched alkyls (-CnH2n, where 1 < n < 20), di-substituted phenyl (C6H5) having a linear or branched alkyls (-CnH2n, where 1 < n < 20), tri-substituted phenyl (C6H5) having a linear or branched alkyls (-CnH2n, where 1 < n < 20), nitro (-NO2), cyanogen (-C2N2), halogens, carboxyl (-COOH), and organic groups with one or more attached cations.
US2008/0220330 to Hosaka et al. (“HOSAKA”) discloses solid state batteries comprising solid polymer electrolytes that comprise a monomer represented by the claimed structure including polyacrylonitrile (PAN), poly (methyl methacrylate) (PMMA), polyacrylic acid (PAA) (¶ [0044] PEO, PPO, PAN, PMA, and PMMA ionically conducting polymer for solid electrolyte battery).
Before the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art to have modified HIGASHI to comprise one of the solid polymer electrolytes of HOSAKA as the solid polymer electrolyte of HIGASHI including as the solid polymer electrolyte of the separator layer, positive and negative electrode, resulting in the claimed invention. The motivation for doing so would have been to utilize known solid polymer electrolyte materials known in the art to be suitable for solid state batteries thus simply substituting the known polymer electrolyte of HIGASHI for the known polymer electrolytes taught by HOSAKA. The selection of a In re Leshin, 125 USPQ 416 (CCPA 1960) (see MPEP § 2144.07).  
	Regarding Claim 22, HIGASHI further discloses the solid-state battery of Claim 21, where the plurality of first solid electrolyte particles, the plurality of second solid electrolyte particles, and the plurality of third solid electrolyte particles each may be NASICON-type oxides such as LAGP (¶ [0055]). Note that the Applicant’s Specification ¶ [0050] exemplifies LAGP as a NASICON-type oxide.
	Regarding Claim 23, HIGASHI further discloses the solid-state battery of Claim 21, and modifying HIGASHI in view of HOSAKA as asserted above results in the claimed invention wherein the first ionically conductive polymer, the second ionically conductive polymer, and the third ionically conductive polymer are independently selected from the group consisting of PAN or PMMA as claimed.
	Regarding Claim 24, HIGASHI further discloses the solid-state battery of Claim 22, and HIGASHI does not disclose wherein the first ionically conductive polymer, the second ionically conductive polymer, and the third ionically conductive polymer independently comprise one or more lithium salts selected from the group consisting of: lithium iodide (Lili), lithium bis(trifluoromethanesulfonic)imide (LiTFSI), lithium hexafluorophosphate (LiPF6), lithium bis(oxalato)borate (LiBOB), lithium oxalydifluoroborate (LiODFB), lithium fluoroalkylphosphate (LiFAP), lithium hexafluoroarsenate (LiAsF6), lithium tetrafluoroborate (LiBF4), lithium perchlorate (LiClO4), and combinations thereof.  

	One of ordinary skill in the art before the effective filing date of the claimed invention would have found it obvious to have utilized a solid lithium ion conducting polymer of HOSAKA that comprises a lithium salt, such as LiPF6 as claimed, as the solid ion conducting polymer component of HIGASHI. The motivation for doing so would have been to use a known solid ion conducting polymer of improved lithium ion conductivity as taught by HOSAKA.
	Regarding Claim 26, HIGASHI further discloses the solid-state battery of Claim 21, where the positive electrode and the negative electrode each further comprise electrically conductive particles (¶[0046]-[0049 such as carbon black) as claimed, and is added typically in an amount of several percent by weight based on the active material (¶[0047]). The amount taught by HIGASHI of several percent by weight overlaps the range claimed of greater than or equal to about 0.1 wt.% to less than or equal to about 50 wt.% of the electrode.
	Regarding Claim 10, HIGASHI further discloses the solid-state battery of Claim 21, wherein the electroactive particles are selected from the group consisting of: LiCoO2 (¶[0046]), and wherein the electrolyte particles are selected from the group consisting of: LAGP (¶[0055] teaches “LAGP or the like” may be used as the inorganic electrolyte particles which anticipates the LAGP compound claimed).
	Regarding Claim 11, HIGASHI further discloses the solid-state battery of Claim 21, wherein the electrolyte particles are selected from the group consisting of LAGP (¶ 
	HIGASHI does not disclose the electroactive particles are selected from the group consisting of: Li4Ti5Ol2, V205, FeS, and combinations thereof, as claimed.
	HOSAKA discloses that Li4Ti5O12 may be used as the negative electrode active material (¶ [0041] and [0076]).
	Before the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art to have modified HIGASHI to comprise the negative electrode active material particles of HOASAKA. The motivation for doing so would have been to simply utilize an electrode active material known to be suitable for use in lithium ion solid state battery electrodes as taught by HOSAKA.
	 
Claim 25 is rejected under 35 U.S.C. 103 as being unpatentable over US2021/0111435 to Higashi in view of US2008/0220330 to Hosaka et al., further in view of US2021/0320331 to Anani.

Regarding Claim 25, HIGASHI and HOSAKA are relied upon as above with respect to the solid-state battery of Claim 22.
HIGASHI and HOSAKA are silent with respect to the first ionically conductive polymer, the second ionically conductive polymer, and the third ionically conductive polymer comprise polyacrylic acid (PAA).  
However, US2021/0320331 to Anani (“ANANI”) teaches a solid-state battery comprising a solid polymer electrolyte matrix throughout the electrodes and electrolyte layers (abstract, “polymer-matrix electrolyte interpenetrates into the adjacent anode and cathode to form an integral structure”). The polymer electrolyte matrix may comprise PMMA and PAA along 
Before the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art to have further modified HIGASHI to comprise PAA as part of the polymer electrolyte matrix as taught by ANANI. The motivation for doing so would have been to use a known solid polymer electrolyte material known to provide a desired combination of ionic conductivity, mechanical support, and reduced interfacial resistances in solid state batteries as taught by ANANI.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ula Ruddock can be reached on 571-272-1481. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

LUCAS J. O'DONNELL
Primary Examiner
Art Unit 1729

/LUCAS J. O'DONNELL/Primary Examiner, Art Unit 1729